Citation Nr: 0408780	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1943 
to December 1945, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in St. 
Paul, Minnesota, which issued a Statement of the Case and 
also certified the veteran's appeal to the Board of Veterans' 
Appeals.

The Board also notes that the veteran's representative 
submitted a VA Form 646 dated in August 2003 and an informal 
hearing presentation dated in March 2004, which both 
referenced the veteran's right ankle disorder.  It is 
unclear, however, whether the representative in August 2003 
intended such statements to be a notice of disagreement with 
the February 2003 rating decision that denied service 
connection for an ankle disorder as secondary to the 
veteran's service-connected pes planus.  This matter is 
referred to the RO for clarification and appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in November 2002 in connection with his claim 
for an increased evaluation for bilateral pes planus.  
However, the Board observes that the examiner indicated that 
the veteran's left foot was not examined at the time because 
the veteran had not noticed any recent change in the foot.  
Further, the examiner did not discuss which symptomatology 
was solely due to the veteran's service-connected bilateral 
pes planus.  In this regard, the Board notes that the veteran 
had also been diagnosed with a nonservice-connected right 
ankle disorder.  Although the examiner discussed the 
veteran's ankle disorder, she did not specify which 
symptomatology was related to the veteran's service-connected 
disability and which was associated with the nonservice-
connected disorder.  In particular, it is unclear as to 
whether the veteran's pain, tenderness, swelling, and 
mobility problems are manifestations of his bilateral pes 
planus.  Finally, the Board notes that additional examination 
is in order to address all of the rating criteria for an 
increased evaluation for the veteran's bilateral foot 
disability.  Thus, the Board is of the opinion that another 
VA examination and medical opinion are necessary for the 
purpose of determining the severity and manifestations of the 
veteran's service-connected bilateral pes planus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his bilateral 
pes planus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and comment on the severity of 
the veteran's bilateral pes planus.  
The examiner should examine both of 
the veteran's feet and discuss whether 
the veteran's disorder is pronounced 
with marked pronation, extreme 
tenderness of the plantar surfaces of 
the feet, marked inward displacement 
and severe spasm of the tendo achilles 
on manipulation, not improved by 
orthopedic shoes or appliances.  .  
The examiner is also asked to specify 
which symptomatology is solely due to 
the veteran's bilateral pes planus.  
If possible, the examiner should 
describe the degree of impairment 
solely due to the service-connected 
bilateral foot disability as opposed 
to that due to other nonservice-
connected disabilities.  If it is not 
possible to distinguish some of the 
findings due to the bilateral pes 
planus from that due to the veteran's 
ankle disorder, the examiner should so 
state.   In addition, the examiner is 
requested to comment on whether there 
is any functional loss due to flare-
ups of pain, fatigability, in 
coordination, pain on movement, or 
weakness.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

2.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



